DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the instant application. Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-10 are rejected. 
Information Disclosure Statements
The information disclosure statements filed on January 13, 2021 have been considered and signed copies of form 1449 are enclosed herewith.
Drawings
The drawings are objected to because each sheet should disclose which number sheet out of the total number of sheets it is (i.e., the first sheet should have “1/12” written on it). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election with traverse of Group II, claims 3, 4, 9, and 10, in the response filed on April 15, 2022 is acknowledged. The traversal is on the ground(s): there is no undue burden. Upon further search and consideration, this has been found to be partially persuasive and groups I-III have been combined (i.e., the subject matter of claims 1-10 has been searched and examined in its entirety). 
The now two inventions (i.e., the combination of groups I-III and the combination of groups IV and V) are still considered independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious. Each group is directed to art recognized divergent subject matter which require different searching strategies for each group. Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner. Therefore, the restriction between invention I (groups I-III) and invention II (groups IV and V) or, in other words, the restriction between the products and the processes of using a product of the instant claims is maintained and hereby made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is disclosed “wherein the free carboxylic acid moiety of amino acid 1 is converted to an carboxylic ester -C(=O)OR1 or to a moiety -C(=O)NH-OR1” and this requires one of ordinary skill in the art to look into the specification to find “amino acid 1” in the formula disclosed in Figure 1. Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted. Ex parte Fressola, 27 USPQ 2d 1608 (1993). Appropriate correction is required. This rejection can be overcome by amending claim 1 to include the formula and definitions of the variables presented in Figure 1. 
With regards to claims 3-6, the terms “target-binding moiety,” “linker linking said amanitin derivative and said target-binding moiety” and “linker moiety carrying a reactive group Y for linking said amanitin derivative to a target-binding moiety” render the claims indefinite. It is unclear what exactly can be considered a “target-binding moiety” and how it can be bonded to the amanitin derivative comprising a hydroxylated tryptophan moiety. The same reasoning applies to a “linker linking said amanitin derivative and said target-binding moiety” and a “linker moiety carrying a reactive group Y for linking said amanitin derivative to a target-binding moiety.” Appropriate correction is required. This rejection can be overcome by amending the claims to include definitions for the above terms and disclosing in a chemical formula, for example, how the linker and target-binding moiety are bonded to the amanitin derivatives comprising a hydroxylated tryptophan moiety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626